ORDER

PER CURIAM.
AND NOW, this 30th day of May 2013, the Petition for Allowance of Appeal is GRANTED, LIMITED TO Petitioner’s sentencing claim. Further, the Superior *791Court’s decision affirming the imposition of a sentence of mandatory life without the possibility of parole is VACATED and the matter is REMANDED to the trial court for a new sentencing hearing pursuant to Commonwealth v. Batts, — Pa. -, 66 A.3d 286, 2013 WL 1200252 (2013), to allow the trial court to consider the relevant factors delineated in Miller v. Alabama, — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012).